In an action by the holder of a second mortgage on real property for a judgment of foreclosure and sale, the defendant Warburton Hall, Inc., the owner of .the property, appeals, as limited by its brief: (1) from so much of an order of the Supreme Court, Westchester County, dated October 25, 1960, as grants plaintiff’s motion for summary judgment striking out the answer of said defendant, pursuant to rule 113 of the Rules of Civil Practice; and (2) from so much of the judgment of said court, made on November 14, 1960, and amended nunc pro tunc by order dated December 1, 1960, as grants plaintiff the foreclosure and sale of the mortgaged premises on the basis of the order granting his motion for summary judgment. Order and judgment, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock,' Ughetta, Christ and Brennan, JJ., concur.